[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFFS' APPEAL
INTRODUCTION
Frank and Pixie Menchetti (collectively, the "Menchettis") have appealed from the denial ("denial") by the Zoning Board of Appeals for the Town of Wallingford ("ZBA") of the Menchettis' appeal to the ZBA from a January 29, 1999 cease and desist order ("cease and desist order") issued to them by the Wallingford Zoning Enforcement Officer ("ZEO"). The parties have stipulated that the Menchettis are aggrieved by the denial.
The record before the ZBA discloses the following uncontraverted matters:
    The Menchettis own property ("property") located in an R-18 district;
    The Wallingford Zoning Regulations ("Regulations") do not permit the keeping of horses in an R-18 district on a parcel having the characteristics of the property; CT Page 3658
    In January 1991, the ZEO determined that the keeping of up to three horses on the property was a non-conforming use;
    The Menchettis keep 13 horses ("horses") on the property; and,
    The Menchettis offer riding lessons for which they charge $140.00 for eight lessons.
The letter containing the cease and desist order (the "letter") states:
    "It has come to the attention of this office that you are operating a commercial stable and/or riding school . . .
    "You are hereby notified that you are in violation of Section 4.1 of the Wallingford Zoning Regulations and that you should cease and desist the use of the property . . . for any type of livery or boarding stable as well as riding lessons."
DISCUSSION
The Menchettis attack the statement in the letter which says they are operating a commercial stable. Because they own the horses, they may be correct when they argue that they are not operating a commercial or boarding stable. However, the reference to a commercial stable is not part of the cease and desist order, but only part of a preamble to it. Accordingly, the question whether the Menchettis are operating a commercial stable is not before the court.
In short:
    The Menchettis have appealed from the cease and desist order;
    The cease and desist order directs the Menchettis to stop offering riding lessons; and,
The Menchettis have admitted offering riding lessons.
Accordingly, the Menchettis' appeal cannot be sustained.
CONCLUSION
CT Page 3659
The appeal is denied.
G. Levine, J.